--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDED AND RESTATED LICENSE AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made and
entered into as of January 24, 2013 (the “Effective Date”), among Prosper
Marketplace, Inc., a Delaware corporation, (“PMI”), Prosper Funding LLC, a
Delaware limited liability company and wholly-owned subsidiary of PMI (“PFL”),
and FOLIOfn Investments, Inc., a broker-dealer registered under the Securities
Exchange Act of 1934, as amended, and organized under the laws of the
Commonwealth of Virginia (“Licensee”).
 
RECITALS
 
A.            PMI owns certain rights relating to the Licensed Property (as
defined below).
 
B.            PMI and Licensee have entered into a License Agreement, dated as
of March 3, 2009 (the “2009 License Agreement”), pursuant to which PMI has
licensed Licensee the Licensed Property in connection with the Business (as
defined below).
 
C.            PMI and Licensee also have entered into a Services Agreement,
dated March 3, 2009 (which agreement is being amended and restated concurrently
herewith), pursuant to which PMI provides certain services to Licensee in
connection with the Business (as defined below).
 
D.            PMI and Licensee also have entered into a Hosting Services
Agreement, dated March 3, 2009 (which agreement is being amended and restated
currently herewith), pursuant to which Licensee has agreed to host the Licensed
Property for PMI’s exclusive use in connection with the Business.
 
E.           PMI has filed a Registration Statement on Form S-1 with the
Securities and Exchange Commission (the “SEC”), pursuant to which PMI issues and
sells notes, the payments of which are tied to the payments made by borrowers on
loans owned by PMI.


F.           PMI wishes to provide its note purchasers with greater protection
against the possibility of PMI becoming insolvent by having PFL, rather than
PMI, sell notes tied to payments made by borrowers on loans owned by PFL.


G.           PFL has filed a Registration Statement on Form S-1 with the SEC,
pursuant to which PFL will offer and sell notes, the payments of which will be
tied to the payments made by borrowers on loans owned by PFL (the “New Public
Offering”).


H.           In connection with the commencement of the New Public Offering, PMI
and PFL will enter into an agreement pursuant to which PMI will contribute to
PFL all borrower loans owned by PMI, all borrower payment dependent notes issued
by PMI, and the on-line peer-to-peer lending platform used to originate borrower
loans and issue borrower payment dependent notes (the “P2P Platform”).


I. Effective as of the Effective Date, the Parties therefore desire to amend and
restate the terms of the existing License Agreement on the terms and conditions
set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1.             Certain Definitions.  As used in this Agreement, the following
terms have the meanings set forth below:
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is under common control with, or is controlled by, that
Person.  For purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
“Business” shall mean the operation of an alternative trading system for the
trading of certain notes issued by PMI by members of the PMI Internet-based
peer-to-peer lending platform who also are customers of Licensee.
 
“Documentation” shall mean PMI’s printed and electronic documentation, manuals,
and instructions relating to the operation of the Licensed Software which PMI
delivers to Licensee hereunder.
 
“Effective Date” shall mean the date of this Agreement as set forth in the
preamble hereof.
 
“Enhancements” shall mean modifications to the Licensed Software requested by
Licensee that add significant features to it, including new functionality,
capabilities, services and links to Third Party Software, to be delivered by PMI
to Licensee.
 
“Intellectual Property” shall mean all (i) patents, patent applications, patent
disclosures, certificates of invention and any related continuations,
continuations-in-part, divisionals, reissues or reexaminations; (ii) trademarks,
service marks, trade dress, Internet domain names, logos, trade names and
corporate names and registrations and applications for registration thereof;
(iii) copyrights and registrations and applications for registration thereof;
(iv) mask works and registrations and applications for registration thereof;
(v) computer software, data and documentation; (vi) inventions, trade secrets
and confidential business information, whether patentable or nonpatentable and
whether or not reduced to practice, know-how, manufacturing and product
processes and techniques, research and development information, copyrightable
works, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information;
and (vii) copies and tangible embodiments thereof.
 
“Licensed Property” shall mean the Documentation and the Licensed Software.
 
“Licensed Software” shall mean that computer software listed on Exhibit A
hereto, together with all Updates and Enhancements.
 
“Object Code” shall mean (i) machine executable programming instructions,
substantially in binary form, which are intended to be directly executable by an
operating system after suitable processing and linking but without the
intervening steps of compilation or assembly, or (ii) other executable code
(e.g., programming instructions written in procedural or interpretive
languages).


“Parties” means PMI, PFL and Licensee.


“Party” means PMI, PFL or Licensee.


“Patch” means additional or revised software designed to correct an identified
problem with the Software.  A Patch may include revised Documentation.
 
“Person” shall mean a natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, unincorporated organization, joint stock
company, trust, estate, governmental entity or other entity.
 
“Prosper Parties” means PMI and PFL.


“Prosper Party” means PMI or PFL.


“Source Code” shall mean the human readable form of Object Code and related
system documentation, including comments, procedural language and material
useful for understanding, implementing and maintaining such instructions (for
example, logic manuals, flow charts and principles of operation).


 
2

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
“Third Party Software” shall mean software that is incorporated into or bundled
with the Licensed Software but that is not owned by PMI.
 
“Update” means any, correction, bug fix or modification to the Licensed Software
other than an Enhancement to be delivered by PMI to Licensee.
 
2.             License.
 
2.1           Grant of License.  On the terms and subject to the conditions of
this Agreement, PMI hereby grants to Licensee, subject to termination as
provided herein, an exclusive, non-sublicensable, non-transferable (except as
provided herein), royalty-free right and license to use, display and operate the
Licensed Software in Object Code form solely for Licensee’s commercial purposes
in conducting the Business.  Licensee shall have no right to use the Licensed
Property for any purpose outside the Business.
 
2.2           Restrictions.  Licensee shall not: (i) copy, reverse compile,
disassemble, or reverse engineer any portion of Licensed Software, (ii) remove
any production identification, copyright notices or proprietary indications from
the Licensed Property, (iii) disclose results of any benchmark test of the
Licensed Software to any third party without PMI’s prior written approval or
(iv) disclose, distribute or publish any portion of the Licensed Property.
 
2.3           No Other Rights.  Except as provided in this Section 2, nothing in
this Agreement shall be deemed to grant any license or rights in any other
technology, products or services to Licensee except for rights specifically
granted herein with respect to the Licensed Property.  Licensee has no right to
utilize or dispose of any Licensed Property beyond the scope of this Section 2.
 
2.4           Exclusivity.  Licensee (or any Affiliate of Licensee) may, in its
sole discretion, develop or operate an alternative trading system (or similar
exchange or system) for the trading of notes or securities by members,
participants, subscribers (or persons of a similar nature) of an Internet-based
peer-to-peer lending platform (howsoever described) that directly or indirectly
competes with either or both of the Prosper Parties.
 
3.             Condition to Agreement.  PMI and Licensee understand and agree
that bids from PMI’s P2P Platform members in the marketplace for the secondary
trading of notes may only be made by residents of a state that either has
declared PMI’s registration statement effective or has an exemption from
registration that is applicable to such activity; provided, however, that before
bids from PMI P2P Platform members in the marketplace for the secondary trading
of notes may be made by residents of a state that has an exemption from
registration that is applicable to such activity, PMI must provide Customer a
certification by its General Counsel or Secretary attesting to the availability
of the exemption.
 
4.             Updates and Enhancement of Licensed Software.
 
4.1           No Right to Modify.  Licensee shall not, without the prior written
approval of PMI in each instance, modify, correct or change the Licensed
Property in any respect.
 
4.2           Updates and Enhancement. PMI will update and enhance the Licensed
Software, from time to time and in its sole discretion.  This Agreement shall
apply to all such Updates and Enhancements during the term of this Agreement.
 
5.             Rights in Intellectual Property.
 
5.1           Reservation of Rights.  Except as otherwise expressly granted
herein, this Agreement does not transfer from either Prosper Party to Licensee
any Intellectual Property and all right, title or interest in or to the Licensed
Property, or in or to any Intellectual Property of a Prosper Party therein,
shall remain solely with such Prosper Party.  Except for the rights expressly
granted herein, this Agreement does not transfer from Licensee to either Prosper
Party any Intellectual Property and all right, title or interest in or to any
Intellectual Property of Licensee will remain solely with Licensee.    The
Parties agree that they will not, directly or indirectly, reverse engineer,
decompile, disassemble or otherwise attempt to derive source code or other trade
secrets from another Party.
 
 
3

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
5.2           Licensee Developments.  Licensee shall own Intellectual Property
only to the extent that it independently develops or acquires such Intellectual
Property and that it does not infringe on the Licensed Property, or any Updates
or Enhancements to the Licensed Software (“Licensee Developments”).
 
5.3           Benefit.  All use of the Licensed Property shall inure to the
benefit of PMI, or, as applicable, its suppliers.
 
5.4           Injunctive Relief.  Because unauthorized use, disclosure or
transfer of the Licensed Property will diminish substantially its value and
irrevocably harm PMI, if Licensee materially breaches the provisions of
Sections 2 or 8 of this Agreement, PMI shall be entitled to injunctive and/or
other equitable relief, in addition to other remedies afforded by law, to
prevent a breach of such sections of this Agreement.
 
5.5           General Skills and Knowledge.  Notwithstanding anything to the
contrary in this Agreement, no Party will be prohibited or enjoined at any time
from utilizing skills or knowledge of a general nature acquired during the
course of providing or using the Licensed Property pursuant to this Agreement,
including without limitation, information publicly known or available or that
could reasonably be acquired during the course of similar work performed for
another.
 
6.             Indemnification. In addition to, and not in lieu of, such other
indemnifications to which the Prosper Parties or Licensee are entitled with
regard to use of the Licensed Property (provided, however, that no indemnified
party hereunder or under any other indemnification receive more than one entire
indemnity (including costs) for an indemnified loss), the Parties hereto agree
to indemnify each other as follows:
 
6.1           Infringement.  If any Licensed Property provided to Licensee by
PMI is held to infringe a United States patent, copyright trade secret or
trademark right of a third party, PMI may, at its own expense, and in its sole
discretion, (a) procure for Licensee the right to continue to use the allegedly
infringing Licensed Property; (b) replace or modify the Licensed Property to
make it non-infringing so long as the replacement to or modification of Licensed
Software provide substantially the same functional, performance and operational
features as the infringing software which is being replaced or modified; or
(c) to the extent that the activities under clauses (a) and (b) above are not
commercially reasonable, terminate this Agreement with respect to the allegedly
infringing Licensed Property and accept the return of the Licensed Software and
related Documentation.
 
6.2           Indemnification by PMI.
 
(a)           PMI agrees to defend any claims or suits brought against Licensee
and, subject to the limitations set forth in Section 6.1, will indemnify and
hold it harmless against any award of damages and costs made against it by
settlement or a final judgment of a court of competent jurisdiction in any suit
insofar as, and only to the extent that, the same is based on a claim by any
Person (other than Licensee or a Licensee Affiliate) that the Licensed Property
infringes any United States patent, copyright or trademark or misappropriates
any trade secret (a “Licensee Claim”).  Licensee shall give PMI prompt written
notice of any Licensee Claim.
 
(b)           PMI shall have sole control over the defense of any Licensee
Claim, including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) PMI may not partially settle any Licensee
Claim without the written consent of Licensee, unless such settlement releases
Licensee fully from such claim, (ii) PMI shall promptly provide Licensee with
copies of all pleadings or similar document relating to any Licensee Claim,
(iii) PMI shall consult with Licensee with respect to the defense and settlement
of any Licensee Claim, and (iv) in any litigation to which Licensee is a party,
Licensee shall be entitled to be separately represented at its own expense by
counsel of its own selection.
 
 
4

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
(c)           PMI shall have no liability for any Licensee Claim or any other
claim of intellectual property infringement or trade secret misappropriation to
the extent (i) such infringement is based upon adherence to specifications,
designs or instructions furnished by Licensee, (ii) such claim is based upon the
combination, operation or use of any Licensed Property with products or content
owned by any Person other than PMI, including without limitation Licensee
Developments, (iii) such claim is based upon the combination of any Licensed
Property or modification of any products or content supplied by any Person other
than PMI, (iv) such claim is based upon use of Licensed Property in a manner
which is inconsistent with the terms of this Agreement if such infringement
would not have occurred except for such use, or (v) such claim is based upon use
of a version of the Licensed Property other than the latest version of the
Licensed Property, which has been delivered by PMI to Licensee, to the extent
such latest version provides substantially all of the same functional,
performance and operational features as the prior version, and to the extent
such claim could have been avoided by use of the latest version.
 
6.3           Indemnification by Licensee.
 
(a)           Licensee agrees to defend any claims or suits brought against
either or both of the Prosper Parties or any of their Affiliates (“Licensor
Claims”), and will indemnify and hold them harmless against any award or damages
and costs made against them by settlement or a final judgment of a court of
competent jurisdiction in any suit insofar as, and only to the extent that, the
same is based on a claim by any Person (other than a Prosper Party or a Prosper
Party Affiliate) (i) arising from the use of the Licensed Property, other than
claims for which PMI indemnifies Licensee pursuant to Section 6.2(a) or (ii) the
violation by Licensee of any applicable law, rule, regulation or order in any
jurisdiction.  The relevant Prosper Parties shall give Licensee prompt written
notice of any Licensor Claim.
 
(b)           Licensee shall have sole control over the defense of any Licensor
Claim, including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) Licensee may not partially settle any
Licensor Claim without the written consent of the relevant Prosper Parties and
any of their Affiliates affected thereby, unless such settlement releases such
Prosper Parties and all such Affiliates fully from such claim, (ii) Licensee
shall promptly provide the relevant Prosper Parties with copies of all pleadings
or similar document relating to any Licensor Claim, (iii) Licensee shall consult
with the relevant Prosper Parties with respect to the defense and settlement of
any Licensor Claim, and (iv) in any litigation to which a Prosper Party is a
party, such Prosper Party shall be entitled to be separately represented at its
own expense by counsel of its own selection.
 
6.4           Limited Indemnification by PMI.


(a)           PMI agrees to defend any claims or suits brought against PFL (“PFL
Claims”), and will indemnify and hold PFL harmless against any award or damages
and costs made against PFL by settlement or a final judgment of a court of
competent jurisdiction in any suit insofar as, and only to the extent that, the
same is based on a claim by any Person arising from any acts or omissions of PMI
occurring before the Changeover Date (as defined below).  PFL shall give PMI
prompt written notice of any PFL Claim.


(b)           PMI shall have sole control over the defense of any PFL Claim,
including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) PMI may not partially settle a PFL Claim
without the written consent of PFL, unless such settlement releases PFL fully
from such claim, (ii) PMI shall promptly provide PFL with copies of all
pleadings or similar document relating to a PFL Claim, (iii) PMI shall consult
with PFL with respect to the defense and settlement of any PFL Claim, and
(iv) in any litigation to which PFL is a party, PFL shall be entitled to be
separately represented at its own expense by counsel of its own selection.


(c)           PMI agrees to defend any claims or suits brought against PFL and
Licensee (“PMI Claims”), and will indemnify and hold PFL and Licensee harmless
against any award or damages and costs made against PFL and Licensee by
settlement or a final judgment of a court of competent jurisdiction in any suit
insofar as, and only to the extent that, the same is based on a claim by any
Person arising from any acts or omissions of PMI, but solely in PMI’s various
capacities as corporate administrator, loan servicer or platform administrator,
occurring after the Changeover Date.  PFL or Licensee shall give PMI prompt
written notice of any PMI Claim.
 
 
5

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
(d)           PMI shall have sole control over the defense of any PMI Claim,
including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) PMI may not partially settle a PMI Claim
without the written consent of PFL or Licensee (as applicable), unless such
settlement releases PFL or Licensee (as applicable), fully from such claim,
(ii) PMI shall promptly provide PFL or Licensee (as applicable), with copies of
all pleadings or similar document relating to a PMI Claim, (iii) PMI shall
consult with PFL or Licensee (as applicable), with respect to the defense and
settlement of any PMI Claim, and (iv) in any litigation to which PFL or Licensee
is a party, PFL or Licensee (as applicable), shall be entitled to be separately
represented at its own expense by counsel of its own selection.


6.5           Exclusive Remedy.  The remedies set forth in this Section 6 shall
constitute the sole and exclusive remedies of the Parties, and the exclusive
liability of the Parties, with respect to the claims described in this
Section 6.
 
7.             Limitation of Damages and Disclaimer of Warranties.
 
7.1           Limit on Aggregate Damages.
 
(a)           Waiver of Certain Damages.  EXCEPT WITH RESPECT TO PMI’S
INDEMNIFICATION OBLIGATIONS HEREUNDER, IN NO EVENT SHALL PMI BE LIABLE TO
LICENSEE OR ANY OTHER PARTY FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, LOST
PROFITS, LOSS OF USE OF EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY
ARISING OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE LICENSED
PROPERTY OR RELATING TO THIS AGREEMENT, HOWEVER CAUSED, EVEN IF PMI HAS BEEN
MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL LICENSEE BE
LIABLE TO PMI OR ANY OTHER PARTY FOR ANY DAMAGES RESULTING FROM LOSS OF DATA,
LOST PROFITS, LOSS OF USE OF EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY
ARISING OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE LICENSEE’S
DEVELOPMENTS OR RELATING TO THIS AGREEMENT, HOWEVER CAUSED, EVEN IF LICENSEE HAS
BEEN MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.
 
(b)           Warranty Disclaimers.  THE LICENSED PROPERTY IS PROVIDED TO
LICENSEE, AND THE LICENSEE DEVELOPMENTS ARE PROVIDED TO PMI, AS-IS.  PMI MAKES
NO WARRANTIES TO LICENSEE OR TO ANY OTHER PARTY OF ANY KIND WHATSOEVER WITH
RESPECT TO THE LICENSED PROPERTY, WRITTEN OR ORAL, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE OR NON-INFRINGEMENT,
ALL OF WHICH WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.  LICENSEE MAKES NO
WARRANTIES TO PMI OR TO ANY OTHER PARTY OF ANY KIND WHATSOEVER WITH RESPECT TO
THE LICENSEE DEVELOPMENTS, WRITTEN OR ORAL, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR USE OR PURPOSE OR NON-INFRINGEMENT, ALL OF WHICH WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.


(c)           Waiver of Certain Damages by PMI.  EXCEPT WITH RESPECT TO PMI’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 6.4 AND UNDER THE AMENDED AND RESTATED
SERVICES AGREEMENT, DATED JANUARY 24, 2013 (THE “SERVICES AGREEMENT”) AND THE
AMENDED AND RESTATED HOSTING SERVICES AGREEMENT, DATED JANUARY 24, 2013 (THE
“HOSTING SERVICES AGREEMENT”), IN NO EVENT SHALL PMI BE LIABLE TO LICENSEE OR
ANY OTHER PARTY FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, LOST PROFITS, LOSS
OF USE OF EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE LICENSED PROPERTY OR RELATING TO
THIS AGREEMENT, HOWEVER CAUSED, EVEN IF PMI HAS BEEN MADE AWARE OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL LICENSEE BE LIABLE TO PMI OR ANY
OTHER PARTY FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, LOST PROFITS, LOSS OF
USE OF EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE LICENSEE’S DEVELOPMENTS OR
RELATING TO THIS AGREEMENT, HOWEVER CAUSED, EVEN IF LICENSEE HAS BEEN MADE AWARE
OF THE POSSIBILITY OF SUCH DAMAGES.
 
 
6

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
7.2           PMI DOES NOT WARRANT THAT THE LICENSED SOFTWARE WILL MEET
LICENSEE’S REQUIREMENTS, WILL OPERATE IN COMBINATIONS LICENSEE MAY SELECT FOR
USE, OR THAT OPERATION OF THE LICENSED SOFTWARE WILL BE UNINTERRUPTED OR
ERROR-FREE.  LICENSEE DOES NOT WARRANT THAT THE LICENSEE DEVELOPMENTS WILL MEET
PMI’S REQUIREMENTS, WILL OPERATE IN COMBINATIONS PMI MAY SELECT FOR USE, OR THAT
OPERATION OF THE LICENSEE DEVELOPMENTS WILL BE UNINTERRUPTED OR ERROR-FREE.
 
7.3           LICENSEE IS REQUIRED TO ACCESS OR USE THE INTERNET IN CONNECTION
WITH THE USE OF THE LICENSED SOFTWARE.  LICENSEE UNDERSTANDS AND AGREES THAT THE
INTERNET IS AN UNREGULATED, PUBLIC NETWORK OVER WHICH PMI EXERTS NO CONTROL. 
PMI MAKES NO REPRESENTATIONS OR WARRANTIES TO LICENSEE OR ANY OTHER PARTY OF ANY
KIND WHATSOEVER, AND SHALL HAVE NO LIABILITY WHATSOEVER, WITH RESPECT TO THE
ACCURACY, DEPENDABILITY, PRIVACY, SECURITY, AUTHENTICITY OR COMPLETENESS OF DATA
TRANSMITTED OVER OR OBTAINED USING THE INTERNET, OR ANY INTRUSION, VIRUS,
DISRUPTION, LOSS OF COMMUNICATION, LOSS OR CORRUPTION OF DATA, OR OTHER ERROR OR
EVENT CAUSED OR PERMITTED BY OR INTRODUCED THROUGH LICENSEE’S USE OF THE
INTERNET.
 
8.             Confidentiality.
 
8.1           Licensee’s Confidentiality Obligation.  For so long as this
Agreement remains in effect and for a period of ten (10) years after any
expiration or termination of this Agreement (and indefinitely with respect to
any Source Code of either or both of the Prosper Parties), Licensee agrees that
it and its managers, employees, consultants, agents and advisors shall treat
confidentially and not disclose, or permit any Affiliate of it or its respective
advisors, employees, agents or representatives to disclose, to any third party
any non-public or proprietary information received from or on behalf of either
or both of the Prosper Parties or about either or both of the Prosper Parties
(“Confidential Information”).  Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential.  Further, for the avoidance of doubt, such Confidential
Information shall include any personally identifiable information about any P2P
Platform member, excluding personally identifiable information received by
Licensee in the course of establishing or maintaining ATS access or a brokerage
account for any such person or relating to executing a transaction for any such
person.  Licensee agrees not to use such Confidential Information for any
purpose other than for the purposes contemplated under this Agreement, without
obtaining the prior written consent of the disclosing Prosper Party, except
(a) portions of such information that are or become generally available to the
public other than as a result of disclosure by Licensee in violation of this
Agreement, (b) portions of such information received on a non-confidential basis
from a third party who, to such recipient’s knowledge, is not prohibited from
disclosing the information pursuant to a confidentiality agreement with, or
fiduciary obligations to, the disclosing Prosper Party, and (c) for the purpose
of making any disclosures required by applicable law.  In the event that such
Confidential Information is disclosed in accordance with this paragraph,
Licensee agrees to contractually require each Person to whom it has provided
such Confidential Information as expressly permitted hereunder or with the prior
written consent of the disclosing Prosper Party to keep such information
confidential and to use and disclose it only in connection with its performance
under this Agreement.
 
8.2           Prosper Parties’ Confidentiality Obligation.  For so long as this
Agreement remains in effect and for a period of ten (10) years after any
expiration or termination of this Agreement, each Prosper Party agrees that it
and its directors, employees, consultants, agents, representatives and advisors
shall treat confidentially and will not disclose to any third party any
Confidential Information received from or on behalf of Licensee or about
Licensee any of its Affiliates, or use such Confidential Information for any
purpose other than granting the license hereunder or for the fulfillment of the
Prosper Parties’ respective obligations under this Agreement without obtaining
the prior written consent of Licensee, except (a) portions of such information
that are or become generally available to the public other than as a result of
disclosure by a Prosper Party in violation of this Agreement, (b) portions of
such information received on a non-confidential basis from a third party who, to
such recipient’s knowledge, is not prohibited from disclosing the information
pursuant to a confidentiality agreement with, or fiduciary obligations to,
Licensee, and (c) for the purpose of making any disclosures required by
applicable law.  For the avoidance of doubt, Licensee’s Confidential Information
shall include any personally identifiable information provided by an individual
or entity to Licensee or either Prosper Party solely for the purpose of
accessing the ATS or opening a brokerage account through Licensee.
 
 
7

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
8.3           Permitted Disclosure.  Notwithstanding the foregoing provisions of
Sections 8.1 and 8.2, a Party may disclose Confidential Information received
from another Party if:
 
(a)           such information is disclosed, in compliance with applicable law,
by the receiving Party to its advisors, representatives, agents and employees,
acting in their capacity as such, who have a need to know such Confidential
Information in connection with the performance of this Agreement; provided,
however, that such advisors, representatives, agents and employees shall be
required to agree to abide by the requirements of this Section 8 and the
receiving Party shall be liable to the disclosing Party for any breach of these
requirements by its advisors, employees, agents and representatives; or
 
(b)           a Party determines that it is required by applicable law to
disclose information not otherwise permitted to be disclosed pursuant hereto. 
In advance of any such disclosure (to the extent legally permitted and
reasonably practicable), the receiving Party shall consult with the disclosing
Party regarding such disclosure and seek confidential treatment for such
portions of the disclosure as may be requested by the disclosing Party.  Such
receiving Party shall have no liability hereunder if, prior to the required
disclosure, the receiving Party receives a written opinion from its counsel
opining that such disclosure is required by law or regulation.  In addition,
notwithstanding any other provision of this Agreement, any Party shall be
permitted to file a copy of this Agreement with any governmental authority or
securities regulatory body.


(c)           Notwithstanding any provisions of this Agreement to the contrary,
PFL agrees that PMI may use, retain and disclose all Confidential Information of
PFL obtained by PMI without regard to the provisions of this Section 8.
 
8.4           Damages Not an Adequate Remedy.  Without prejudice to any other
rights or remedies of a Party, the Parties acknowledge and agree that damages
would not be an adequate remedy for any breach of this Section 8 and the
remedies of prohibitory injunctions and other relief are appropriate and may be
sought for any threatened or actual breach of any provision of this Section 8. 
No proof of special damages shall be necessary for the enforcement of any
Party’s rights under this Section 8.
 
9.             Term and Termination.
 
9.1           Term.
 
(a)           Unless earlier terminated in accordance with Section 9.2, the
initial term of this Agreement shall begin on the Effective Date and shall
continue for a period of one year (“Initial Term”).
 
(b)           On the first anniversary of the Effective Date and each
anniversary date thereafter, this Agreement shall automatically successively
renew for a period of one (1) year each (each a “Renewal Term”) unless prior to
expiration of the Initial Term or a Renewal Term PMI or Licensee provides thirty
(30) days’ written notice to the other Parties of its intent not to renew, or
unless earlier terminated in accordance with Section 9.2.  The Initial Term and
any Renewal Term shall be collectively referred to herein as the “Term”.
 
9.2           Termination.
 
(a)           The following Parties may terminate this Agreement:
 

 
(i)
PMI in writing, without cause, effective nine (9) months’ after notice is sent
to Licensee;

 
 
8

--------------------------------------------------------------------------------

 


Exhibit 10.4
 

 
(ii)
Licensee in writing, without cause, effective nine (9) months’ after such notice
is sent to the Prosper Parties;



 

 
(iii)
PMI or Licensee, in writing to the other Parties, effective immediately, in the
event of any material breach of any warranty, representation or covenant of this
Agreement by another Party which remains uncured thirty (30) days after written
notice of such breach to such other Party; or

 

 
(iv)
PMI or Licensee, upon mutual agreement of the Parties.

 









(b)           Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the effective termination of the Services Agreement or the
Hosting Services Agreement.
 
9.3.          Effect of Termination.  Upon the expiration or termination of this
Agreement for any reason, all of the rights and licenses granted hereunder,
shall terminate, and Licensee shall immediately (a) cease any use of the
Licensed Property, (b) either return to PMI all Licensed Property in the
possession of Licensee, or destroy all embodiments thereof, and (c) certify to
PMI in writing that Licensee has complied with the requirements of clauses
(a) and (b) of this Section 9.3.
 
9.4           Waiver.  Upon the expiration or termination of this Agreement,
neither Prosper Party shall have any obligation to Licensee or employee of
Licensee, for compensation or indemnity on account of the loss by Licensee of
present or prospective sales, investments, compensation or goodwill.  Licensee,
for itself and on behalf of each of its employees, hereby waives any rights
which may be granted to it or them under all applicable laws and regulations
which are not granted to it or them by this Agreement.  Licensee hereby
indemnifies and holds the Prosper Parties harmless from and against any and all
claims, costs, damages and liabilities whatsoever asserted by any employee,
agent or representative of Licensee under any applicable employment termination,
labor, social security or other similar laws or regulations.
 
9.5           Survival.  The provisions of Sections 5, 6, 7, 8, 9.3, 9.4, 9.5,
10, 12, 13 and 14 shall survive any expiration or termination of this Agreement
in accordance with their terms.
 
10.           Miscellaneous.
 
10.1         Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given when
transmitted by facsimile during business hours with proof of confirmation from
the transmitting machine, or delivered by courier or other hand delivery, as
follows:
 

 
Prosper Marketplace, Inc.:
         
111 Sutter Street, 22nd Floor
   
San Francisco, CA 94104
   
Attn:  General Counsel
   
compliance@prosper.com
   
Facsimile: 415-593-5433
       
Prosper Funding LLC:
         
111 Sutter Street, 22nd Floor
   
San Francisco, CA 94104
   
Attn:  Secretary
   
compliance@prosper.com
   
Facsimile: 415-593-5433
       
FOLIOfn Investments, Inc.:
         
8180Greensboro Drive
   
8th Floor
   
McLean, VA 22102
   
Attn:  Michael Hogan
   
hoganm@folioinvesting.com

 
 
9

--------------------------------------------------------------------------------

 

Exhibit 10.4
 
10.2         Assignment.  Licensee shall neither assign nor transfer this
Agreement or any interest herein without the prior written consent of each
Prosper Party, which consent shall not be unreasonably withheld.  Either Prosper
Party may assign this Agreement and/or subcontract its performance hereunder
upon notice to Licensee.  A purported assignment of this Agreement or any of the
rights, interests or obligations hereunder not in compliance with this
Section 10.2 shall be null and void ab initio.
 
10.3         Entire Agreement.  This Agreement, including the exhibits referred
to herein, which are hereby incorporated in and made a part of this Agreement,
constitutes the entire contract between the Parties with respect to the subject
matter covered by this Agreement (other than any administration, corporate
administration, loan servicing, platform administration or similar agreement
entered into between PMI and PFL pursuant to which PFL appoints PMI as corporate
administrator, loan servicer, platform administrator or in a similar capacity to
provide certain services to PFL in relation to the New Public Offering (each
such agreement, a “Services Agreement”)).  This Agreement supersedes all
previous agreements and understandings, if any, by and between the Parties with
respect to the subject matter covered by this Agreement (other than any Services
Agreement).  This Agreement may not be amended, changed or modified except by a
writing duly executed by the Parties hereto.
 
10.4         Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable, invalid or void in any
respect, no other provision of this Agreement shall be affected thereby, and all
other provisions of this Agreement shall nevertheless be carried into effect and
the Parties shall amend this Agreement to modify the unenforceable, invalid or
void provision to give effect to the intentions of the Parties to the extent
possible in a manner which is valid and enforceable. IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR EXCLUSION OF DAMAGES, IS
INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION
AND TO BE ENFORCED AS SUCH.
 
10.5         Remedies and Waivers.  All rights and remedies of the Parties under
this Agreement are separate and cumulative, and no one of them, whether
exercised or not, shall be deemed to be to the exclusion of or to limit or
prejudice any other rights or remedies which the Parties may have.  The Parties
shall not be deemed to waive any of their rights or remedies under this
Agreement, unless such waiver is in writing and signed by the Party to be
bound.  No delay or omission on the part of a Party in exercising any right or
remedy hereunder or thereunder shall operate as a waiver of such right or remedy
or any other right or remedy.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
 
10.6         Governing Law.  This Agreement, and the rights and liabilities of
the Parties hereunder, shall be governed by the substantive laws of the
Commonwealth of Virginia to the exclusion of its rules of conflict of laws and
the Parties agree to submit to the exclusive jurisdiction of the state and
federal courts located in Virginia for the resolution of all disputes arising
out of this Agreement or in connection with the Licensed Property.
 
10.7         Headings.  The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.
 
10.8         Counterparts and Facsimile.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same agreement.  Transmission of facsimile
or electronic copies of signed original signature pages of this Agreement shall
have the same effect as delivery of the signed originals.
 
 
10

--------------------------------------------------------------------------------

 

Exhibit 10.4
 
10.9         Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any person,
firm, or corporation other than the Parties, any rights or remedies under or by
reason of this Agreement.
 
10.10       Binding Effect.  Subject to Section 10.2 hereof, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and assigns.
 
10.11       Independent Contractors.  The Parties agree that in performing their
respective responsibilities pursuant to this Agreement, they are in the position
of independent contractors.  This Agreement is not intended to create, nor does
it create and shall not be construed to create, a relationship of partner or
joint venturer or any association for profit between Licensee and either or both
of the Prosper Parties.
 
10.12       Force Majeure.  No Party shall incur liability to another Party due
to any delay or failure in performance hereunder caused by reason of any
occurrence or contingency beyond its reasonable control, including but not
limited to failure of suppliers, strikes, lockouts or other labor disputes,
riots, acts of war or civil unrest, earthquake, fire, the elements or acts of
God, novelty of product manufacture, unanticipated product development problems,
or governmental restrictions or other legal requirements; provided, that the
delayed Party notifies the other Parties in writing immediately upon
commencement of such event and makes diligent efforts to resume performance
immediately upon cessation of such event.


11.           Commencement of New Public Offering.  On commencement of the New
Public Offering (and written notification of such given by PMI to Licensee (such
commencement date being the “Changeover Date)), this Agreement shall
automatically be amended as follows:


11.1           Assignment of Rights.  Except as set forth in Section 11.2(a) and
(b), all rights duties, obligations, covenants, and representations and
warranties of PMI hereunder shall be assigned by PMI to, and shall be fully
assumed by, PFL.  Upon such assumption, PMI shall be fully released and
discharged from any and all such duties, obligations, covenants, representations
and warranties to the extent relating to any period, or any acts or omissions,
occurring subsequent to such assumption, except that PMI’s
indemnification  obligations under the 2009 License Agreement and PMI’s limited
indemnification obligations under Section 6.4 of this Agreement, and PMI’s
warranty obligations under the 2009 License Agreement and, solely with respect
to matters arising prior to the Changeover Date, Section 7 of this Agreement,
shall remain in full force and effect.


11.2           References to PMI.  Except as set forth in subsections (a) and
(b) below, all references to PMI in the Agreement shall be deemed to be
references to PFL.


(a)           All references to “PMI” in the introductory paragraph, recitals,
the definitions of “Party,” “Parties,” “Prosper Party” and “Prosper Parties,”
Sections 1,  6.4, 7.1(c), 8.3(c), 10.1, 10.3, 11, 12, 13, 14, and the signature
page shall not be deemed to be replaced with “PFL” but shall continue to be
references to PMI.


(b)           PMI shall remain obligated to perform, and shall remain entitled
to exercise, from and after the Changeover Date all obligations and rights that
apply to it in its capacity as a “Party” or a “Prosper Party” as stated in this
Agreement.


12.           Performance by PMI; Separate Entities.


12.1     Licensee acknowledges and agrees that after the Changeover Date (i) PMI
will continue to perform its obligations under the Sections listed in Sections
11.2(a) and (b) as party to this Agreement for and on behalf of itself and (ii)
PMI may perform, on behalf of PFL, any obligations of PFL to Licensee under this
Agreement (other than payment obligations), but solely in its various capacities
as corporate administrator, loan servicer, platform administrator or similar
capacity under any administration, corporate administration, loan servicing,
platform administrator or similar agreement entered into between PMI and PFL
pursuant to which PFL appoints PMI as corporate administrator, loan servicer,
platform administrator or in a similar capacity to provide corporate
administration, loan servicing, platform administration or similar services to
PFL in relation to the New Public Offering.
 
 
11

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
12.2     Notwithstanding Section 12.1, Licensee acknowledges and agrees that PFL
and PMI are separate legal entities and that neither Prosper Party has
guaranteed the performance by the other Prosper Party of its obligations
hereunder.  Accordingly, Licensee agrees that (i) PFL shall have no liability
for the performance by PMI of its obligations, and (ii) PMI shall have no
liability for the performance by PFL of its obligations.


13.     Limited Recourse. The obligations of PFL under this Agreement are solely
the obligations of PFL.  No recourse shall be had for the payment of any amount
owning by PFL under this Agreement, or any other obligation of or claim against
PFL arising out of or based upon this Agreement, against any organizer, member,
director, officer, manager or employee of PFL or any of its Affiliates;
provided, however, that the foregoing shall not relieve any such person of any
liability it might otherwise have as a result of fraudulent actions or omissions
taken by it.  Each of Licensee and PMI agrees that PFL shall be liable for any
claims that it may have against PFL only to the extent that PFL has funds
available to pay such claims that are not, under the indenture governing PFL’s
borrower payment dependent notes, allocated to the payment of such notes.


14.     No Petition.  Each of Licensee and PMI hereby covenants and agrees that
it will not institute against, or join or assist any other Person in instituting
against, PFL any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other similar proceeding under the laws of any
jurisdiction for one year and a day after all of the borrower payment dependent
notes of PFL have been paid in full.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
Prosper Marketplace, Inc.
       
By:
/s/ Sachin Adarkar         
Name:
Sachin Adarkar         
Title:
Secretary         
Prosper Funding LLC
       
By:
/s/ Sachin Adarkar         
Name:
Sachin Adarkar         
Title:
Secretary         
FOLIOfn Investments, Inc.
       
By:
/s/ Michael J. Hogan        
Name:
Michael J. Hogan
       
Title:
Chief Executive Officer and President
 

 
 
12

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
EXHIBITS
 
Exhibit A:         Licensed Software
 
 
13

--------------------------------------------------------------------------------

 


Exhibit 10.4
 
EXHIBIT A
 
Licensed Software
 
The Licensed Software shall mean the computer software that allows users to
perform the following tasks: (i) post an offer to sell PMI Member Notes (the
“Notes”) they hold in their account with PMI, (iii) review offers posted by
other users, (iv) access information about the consumer loans underlying each
Note (including static information available at the time the loan was issued,
and dynamic information such as payment history and the borrower’s credit score
range, updated each month), and (v) submit orders to buy Notes.  The software
also features administrative functions that permits Licensee’s personnel to
retrieve and review information regarding transactions.  For the avoidance of
doubt, the aforementioned features may be modified by PMI from time to time as
may be required by federal or state securities laws, rules or regulations.
 
 
14

--------------------------------------------------------------------------------